Citation Nr: 1449708	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO. 09-23 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include  posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Accredited Agent


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to March 1993, and on active duty for training (ACDUTRA) from June 1988 to August 1988 and from May 2007 to August 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Board remanded the issues on appeal for additional development in September 2012. The directives having been substantially complied with, the matter again is before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was previously remanded by the Board in November 2012 for further development. As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). Consequently, the Board regrettably must again remand this case.

Specifically, in September 2012 the Board noted that the Veteran served in the Connecticut National Guard in 1988, but that no records from that period were associated with the file. The Board indicated that efforts should be made to obtain the outstanding Connecticut National Guard records from the appropriate places, including the office of the Adjutant General, and, if necessary, the National Guard Bureau, 111 S. George Mason Drive, Arlington, Virginia 22204. Of record is an August 2013 response from the Connecticut Deputy State Surgeon Office indicating that records from 1988 are not present at that facility. However, it is not clear that the RO attempted to contact the Connecticut Adjutant General or any other locations. As such, the Board finds the claim must be remanded so that further efforts to obtain the records can be made, including contacting the Connecticut Adjutant General, until it is determined that the records do not exist or that further efforts would be futile. 38 C.F.R. § 3.159(c)(2). If it is determined that the records do not exist or that additional efforts would be futile, the Veteran should be provided with proper notice. 38 C.F.R. § 3.159(e). 

Concerning the medical opinion, as part of the requested opinion the Board asked the examiner to opine as to whether, with respect to the Veteran's period of National Guard service from 2006 to 2007, the Veteran had a pre-existing acquired psychiatric disorder and, if so, that psychiatric disorder was worsened beyond its natural progression during that period of ACDUTRA. While the examiner addressed the other inquiries satisfactorily, this particular question was not answered. Therefore, the Board finds that a new VA examination is required so that the issue of a preexisting psychiatric condition can be addressed.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's National Guard records, including service treatment and personnel records, from the Adjutant General of Connecticut, 360 Broad Street, Hartford, CT, 06105-3795, from the National Guard Bureau, and any other appropriate facility for his periods of service in 1988 in Connecticut.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain VA treatment records pertaining to the Veteran that are not already of record, including VA treatment records from the Alabama VA Healthcare System prior to October 2007 and any further relevant records dating from October 2013 forward.

3. After completing the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD (VA treatment record dated in July 2008), dysthymic disorder (VA examination report of September 2011), and depressive disorder (VA examination report of September 2008). The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:  

a) Did the Veteran have an acquired psychiatric disorder that pre-existed his National Guard service dating from 2007 to 2008 (ACDUTRA from May 2007 to August 2007) and, if so, is it at least as likely as not (a probability of 50 percent or greater) that there was a permanent increase in disability beyond the natural progress of that disease during ACDUTRA from May to August 2007 or another period of ACDUTRA.

b) If the examiner finds that upon examination a diagnosis of PTSD is warranted, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's PTSD is related to an in-service stressor, specifically his confirmed in-service stressor of a helicopter crash, or the fear of hostile military or terrorist activity?

c) Is it at least as likely as not that any other psychiatric disorder, including depression, is related to service?

A detailed rationale supporting the examiner's opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Thereafter, readjudicate the issue on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

